 


109 HR 1112 IH: To amend title 23, United States Code, relating to rail line acquisition and relocation projects.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1112 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Marchant introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, relating to rail line acquisition and relocation projects. 
 
 
1.Acquisition of rail lines; rail line relocation projects 
(a)PurposesThe purposes of this section are to— 
(1)facilitate and support freight and passenger rail transportation initiatives at the State and local levels in order to increase economic efficiency and improve productivity by facilitating the movement of people and goods by rail and to mitigate congestion and improve safety on highways located in the area of rail lines; 
(2)mitigate the adverse effects of rail traffic on safety, motor vehicle traffic flow, or economic development in urbanized areas; and 
(3)provide funding to address infrastructure and operational needs identified in the initiatives referred to in paragraph (1). 
(b)Acquisition of rail lines and rail line relocation projectsChapter 3 of title 23, United States Code, is amended by adding at the end the following: 
 
325.Rail line acquisitions and relocation projects 
(a)Use of surface transportation program fundsA State may obligate funds apportioned to the State under section 104(b)(3) for— 
(1)the acquisition by the State transportation department or a local transportation agency of passenger or freight rail facilities (including railroad track, related track structures, rights-of-way, stations, and bridges), for the purpose of rehabilitating, preserving, or improving the rail facilities; and 
(2) the relocation of passenger and freight rail lines (including the construction of rail facilities in the new location). 
(b)Eligible projectsA project is eligible for funding under subsection (a)— 
(1) the acquisition of rail facilities by the State transportation department or local transportation agency provides congestion relief and improved safety on highways located in the area of the rail facilities; or 
(2)the rail line to be relocated is publicly owned or, if privately owned, the relocation provides a public benefit, including facilitating the construction and operation of publicly owned rail and highway projects in the former location of the rail line. 
(c)Period of availabilityFunds allocated for a project by a State under this section shall remain available until expended. 
(d)Federal shareThe Federal share of the cost of a project under this section shall be determined in accordance with section 120(b).. 
(c)Eligibility for surface transportation program fundsSection 133(b) of such title is amended by inserting after paragraph (11) the following: 
 
(12)rail line acquisitions and relocation projects in accordance with section 325.. 
(d)Conforming amendmentThe analysis for chapter 3 of such title is amended by adding at the end the following: 
 
 
325. Rail line acquisitions and relocation projects. 
 
